  Case: 4:20-cv-01161-JAR Doc. #: 12 Filed: 02/18/21 Page: 1 of 1 PageID #: 49




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION


       KYLE G. MARTIN,                           )
                                                 )
                     Petitioner,                 )
                                                 )
               vs.                               )        Case No. 4:20-cv-01161-JAR
                                                 )
       UNITED STATES OF AMERICA,                 )
                                                 )
                     Respondent.                 )
                                                 )

                                     MEMORANDUM AND ORDER

       IT IS HEREBY ORDERED that a telephone status conference is set for Thursday,

February 25, 2021 at 3:30 p.m., central standard time. The parties are directed to call the

conference line toll free at 1-877-810-9415. The access code to enter the telephone conference

is: 7519116.



       Dated this 18th day of February, 2021.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
